Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2021 has been entered.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 21, 30 and 39 are allowable because the prior art fail to teach or render obvious to the claim limitation “determining the time domain resource based on a system frame number, the transmission period, the first offset of the time domain resource, and a second offset of the time domain resource; wherein the determining the time domain resource comprises: determining a location of the time domain resource according to the transmission period, the first offset of the time domain resource and M*10*nf, wherein the nf is the system frame number, and the M is a positive integer; and sending the control information on the time domain resource.”



Bhorkar et al. US 20190132860 A1 in para. [0027] teaches scheduling ePUCCH /sPUCCH, a floating grant of RRC configured periodic SR resource can be implemented. Instead of configuring a time domain resource using a SFN and/or a subframe index, the SR resources can be configured using a burst ID and/or a UL subframe offset. The frequency domain resource configuration can remain the same as indicated by sr-PUCCH-ResourceIndex. However, the prior art fails to teach the claim limitation cited above.

Suzuki et al. US 20170041904 A1 teaches in para. [0387] information indicating a second UL-DL configuration, on a subframe that satisfies (10n.sub.f (+n-k) mod T=0, to the terminal device, in which the n.sub.f may be a radio frame index ( SFN), the n may be a subframe index within a radio frame, a valid duration of the second UL-DL configuration that is indicated by the information indicating the second UL-DL configuration which is included in the DCI format 5 that is transmitted on subframes. However, the prior art fails to teach the claim limitation cited above.

Therefore, claims 21-25, 27-34, 36-43 and 45-47 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064.  The examiner can normally be reached on 8:00 - 500 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WUTCHUNG CHU/Primary Examiner, Art Unit 2468